Case: 4:20-cv-00340-BYP Doc #: 6 Filed: 07/31/20 1 of 6. PageID #: 85




PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

AVALON TRIBAL GOVERNMENT, et al.,               )     CASE NO. 4:20-CV-340
                                                )
                                                )
               Plaintiffs,                      )     JUDGE BENITA Y. PEARSON
                                                )
               v.                               )
                                                )
UNITED STATES OF AMERICA, et al.,               )     MEMORANDUM OF OPINION AND
                                                )     ORDER
               Defendants.                            [Resolving ECF No. 2]


       Pending is pro se prisoner Plaintiff Anthony Cook’s Motion for Leave to Proceed in

forma pauperis. ECF No. 2. The motion is granted and the action is dismissed in accordance

with 28 U.S.C. § 1915(e)(2)(B).

                                        I. Background

       Anthony Cook (“Cook”) initiated this action on February 14, 2020, by filing a civil

complaint (“Complaint”) against the United States, the United States Attorney General, and the

United States Attorney for the Northern District of Ohio on behalf of himself and six other

inmates.1 Cook alleges he and the other inmate are members of the “Avalon Tribal

Government.” ECF No. 1 at PageID #: 5.

       The Complaint sets forth a number of grievances the inmates have regarding prison

conditions (including inadequate medical care, overcrowding, unfair pay, and staff favoritism



       1
         The six other inmates named in the Complaint are Joseph Kohler, Lance Kyer,
Eric Bretland, Sean Hunt, David Newcomer, and Ernest Nelson. See ECF No. 1 at
PageID #: 2.
Case: 4:20-cv-00340-BYP Doc #: 6 Filed: 07/31/20 2 of 6. PageID #: 86




(4:20CV340)

toward black inmates over sex offenders), as well as generalized complaints about the“Justice

System” and United States “Government.” Id. at PageID #: 11. In the “statement of claim,”

Cook states: “We have the right to give up . . . U.S. citizenship and move to a foreign country,”

i.e., Avalon. Id. at PageID #: 6. Cook also asserts: “We would like to be released from prison

and to stay in a safe place while we wait for the results of the lawsuit. We would like to get a

small cash advance on the lawsuit to live on. When the lawsuit is settled we would like to be

allowed to go to our home country.” Id. The Complaint sets forth nineteen demands for relief on

behalf of Cook and the other inmates, including “$ 935.5 billion” in damages, to be released

from prison, to have their records expunged, and to be assisted in moving to an island which

would be purchased from the Malaysian government. Id. at PageID#: 19-20.

        On June 2, 2020, Cook filed an Amended Complaint, identifying Warden Mark Williams

and M.D. Carvajal as defendants. ECF No. 4 at PageID #: 44. In the Amended Complaint, Cook

reasserts his grievances regarding prison conditions at FCI Elkton on behalf of himself and the

other inmates. He also contends that various conditions at Elkton, including medical treatment

afforded to inmates, amount to cruel and unusual punishment. Id. at PageID #: 49. Like the

Complaint, the Amended Complaint seeks damages (in the amount of $10,935,000,000,000.00),

full pardons for the inmates, “[a]s well as asylum from the United States.” Id. at PageID #: 51. It

is unclear whether the Amended Complaint is intended to supplement the Complaint, or to

replace it.

                                    II. Standard of Review




                                                 2
Case: 4:20-cv-00340-BYP Doc #: 6 Filed: 07/31/20 3 of 6. PageID #: 87




(4:20CV340)

        Pro se pleadings are liberally construed by the Court. Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972). Notwithstanding, the

district court is required under 28 U.S.C. § 1915(e)(2)(B) to review all in forma pauperis

complaints and to dismiss before service any such complaint that the Court determines is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. See Hill v. Lappin, 630 F.3d 468, 470

(6th Cir. 2010). While some latitude must be extended to pro se plaintiffs with respect to their

pleadings, the Court is not required to conjure unpleaded facts or construct claims against

defendants on behalf of a pro se plaintiff. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir.

2008) (citation omitted); Thomas v. Brennan, 2018 WL 3135939, at *1 (N.D. Ohio June 26,

2018) (citing Beaudett v. City of Hampton, 775 F.2d 1274, 1277 (4th Cir. 1985) and Erwin v.

Edwards, 22 F. App’x 579, 580 (6th Cir. 2001)).

        In order to withstand scrutiny under § 1915(e)(2)(B), “‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.’”

Hill, 630 F.3d at 470-71 (holding that the dismissal standard articulated in Ashcroft v. Iqbal, 556

U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) governs dismissals for

failure to state a claim under § 1915(e)(2)(B) and § 1915A). Thus, a complaint fails to state a

claim on which relief may be granted when it lacks “sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Id. at 471.

                                             III. Analysis




                                                    3
Case: 4:20-cv-00340-BYP Doc #: 6 Filed: 07/31/20 4 of 6. PageID #: 88




(4:20CV340)

       Upon review, the Court finds that Cook’s pro se action even when liberally

construed must be dismissed in accordance with 28 U.S.C. § 1915(e)(2)(B).2

       As an initial matter, Cook may represent only himself and not any other inmate in the

case. Federal law permits a party to “plead and conduct their own cases personally or by

counsel” in federal court. 28 U.S.C. § 1654. Plaintiffs, however, are “not permit[ted] to appear

pro se where interests other than their own are at stake.” Shepherd v. Wellman, 313 F.3d 963,

970 (6th Cir. 2002). Accordingly, Cook’s pleadings are disregarded to the extent they pertain to,

or seek relief on behalf of, any inmate other than himself.

       To the extent Cook’s complaints are brought on his own behalf, they are subject to

summary dismissal. First, the complaints are frivolous and lack any valid basis in law to the

extent Cook contends he is entitled to relief on the basis that he is citizen of a foreign “Avalon

Tribal Government.” See, e.g., Profit v. City of Shaker Heights, No. 1:19CV1223, 2019 WL

315092, at *4 (N.D. Ohio Jan. 23, 2019) (finding plaintiff’s claims, resting upon his assertions

that he was not subject to the laws and jurisdiction of Ohio because of his membership in the

Washitaw Nation and international laws and treaties, frivolous and subject to summary

dismissal). Second, Cook has not alleged a plausible claim to the extent he seeks release from

his physical confinement, or relief from his federal conviction or sentence. When a prisoner is

“challenging the very fact or duration of his physical imprisonment, and the relief he seeks is a

determination that he is entitled to immediate release or a speedier release from that



       2
         In this regard, the Court will consider his complaint to consist of both his
original and second complaint.

                                                  4
Case: 4:20-cv-00340-BYP Doc #: 6 Filed: 07/31/20 5 of 6. PageID #: 89




(4:20CV340)

imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411

U.S. 475, 500 (1973) (emphasis added). Third, Cook’s pleadings fail to allege a plausible federal

civil rights claim under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971), which recognized a limited private right of action for money damages

against individual federal government officials who have violated a citizen’s constitutional rights

under color of law. The United States and its agencies cannot be liable under Bivens. See Ctr.

for Bio Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 370 (6th Cir. 2011) (finding Bivens

claims may be asserted against federal officials only in their individual capacities); Okoro v.

Scibana, 63 F. App’x 182, 184 (6th Cir. 2003) (finding Bivens claims cannot be asserted against

federal agencies). Although Bivens validated the availability of a claim for damages against a

federal official in his or her individual capacity, an officer is only responsible for his or her own

conduct. Ziglar v. Abbasi, 137 S. Ct. 1843, 1860 (2017). Thus, in order to recover against an

individual federal official under Bivens, Cook “must allege that the [defendant was] personally

involved in [an] alleged deprivation of federal rights.” Nwaebo v. Hawk-Sawyer, 83 F. App’x 85,

86 (6th Cir. 2003) (citing Rizzo v. Goode, 423 U.S. 362, 373-77 (1976)). See also Sampson v.

Garrett, 917 F.3d 880, 882 (6th Cir. 2019) (“[e]ven a pro se prisoner must link his allegations to

material facts . . . and indicate what each defendant did to violate his rights . . .”) (citations

omitted).

        Cook has not alleged facts sufficient to suggest that any of the individual federal

defendants he identifies in his pleadings was personally involved in a violation of his rights.

Furthermore, he has failed to allege a plausible claim of cruel and unusual punishment under the


                                                    5
Case: 4:20-cv-00340-BYP Doc #: 6 Filed: 07/31/20 6 of 6. PageID #: 90




(4:20CV340)

Eighth Amendment because he has not alleged facts sufficient to demonstrate that any defendant

was “deliberately indifferent” to his medical needs, or to any other prison condition posing a

substantial risk of serious harm to him. See Farmer v. Brennan, 511 U.S. 825, 825 26 (1994);

Wilson v. Seiter, 501 U.S. 294, 298 (1991) (prisoners claiming that conditions of confinement

constituted cruel and unusual punishment are required to show “subjective” deliberate

indifference on part of prison officials).

                                             IV. Conclusion

       For the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision

could not be taken in good faith.




       IT IS SO ORDERED.

 July 31, 2020                                    /s/ Benita Y. Pearson
Date                                            Benita Y. Pearson
                                                United States District Judge




                                                   6
